Exhibit 10.20
 
 
 
Amendment No. 1 to the Amended and Restated
 
EQUITY INTEREST PURCHASE AGREEMENT
 
This first amendment (the “Amendment”) to the Amended and Restated Equity
Interest Purchase Agreement, dated November 28, 2014 (the “Restated EIPA”), is
being entered into on March 19, 2015 by and between Heat PHE, Inc, a Nevada
corporation (including any successor or permitted assignee thereof, the
“Company”), having an address at 1802 North Carson Street, Suite 212, Carson
City, NV 89701, and Hongjun Zhang, on behalf of all Buyers identified in the
Buyers’ Response to RFP submitted to SmartHeat on September 10, 2013 (the
“Buyers”). Capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Restated EIPA.
 
WITNESSETH


WHEREAS, the Company and Buyers desire to amend the Restated EIPA to extend the
termination date to April 15, 2015.


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:


1.  
Amendments to the Restated EIPA Agreement. The Restated EIPA shall hereby be
amended as follows:



a.  
Section 1.3 of the Restated EIPA shall be amended by deleting the date March 31,
2015 and replacing it with April 15, 2015;

b.  
Section 6.2.3 of the Restated EIPA shall be amended by deleting the date March
31, 2015 and replacing it with April 15, 2015;



2.  
Miscellaneous



a.  
Full Force and Effect.  Except as expressly set forth in this Amendment, no
other provision of the Restated EIPA shall be changed, altered or modified and
the Restated EIPA, except as amended, shall remain in full force and effect.



b.  
Authority. Each party hereto represents and warrants to the other party that
this Amendment is being executed by the authorized representatives of each
respective party.



c.  
Counterparts. This Amendment shall be effective immediately upon the execution
by the parties hereto. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute one
and the same instrument.

 
 
 

--------------------------------------------------------------------------------

 
 
d.  
Headings. The titles and subtitles used in this Amendment are used for
convenience only and are not to be considered in construing or interpreting this
Amendment.

 
 

e.  
Notices. Unless otherwise provided, any notice required or permitted under this
Amendment shall be given in accordance with Section 5 of the Restated EIPA.



f.  
Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 
g.  
All Amendments in Writing. No supplement, modification, or amendment to this
Amendment shall be binding, unless executed in writing by a duly authorized
representative of each party to this Amendment.

 
h.  
Entire Agreement. This Amendment and the Restated EIPA, including the Exhibits
and the Schedules, constitute the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

 
i.  
Governing Law, Dispute Resolution

 
i.  
This Amendment shall be governed by and construed under the internal laws of the
People’s Republic of China.

 
ii.  
This Amendment shall be governed by procedures other than litigation for
settling all claims and disputes under the method set forth below:

 
1.  
The parties hereto agree to attempt in good faith to settle any dispute arising
under or relating to this Amendment by mediation before the Hong Kong
International Arbitration Centre (HKIAC) under the then-current version of
HKIAC’s Commercial Mediation Rules. The place of mediation shall be in Hong Kong
and three mediators shall be appointed, one by The Company, one by They Buyers,
and one who shall be selected by the parties’ hereto mutual agreement.

 
2.  
If the mediation is abandoned by the mediator or is otherwise concluded without
the dispute being resolved, the parties may, at their option refer the dispute
to arbitration at HKIAC in accordance with its then-current International
Arbitration Rules.

 
 
 

--------------------------------------------------------------------------------

 
 
i.  
Taxes and Expenses. Taxes and expenses incurred by the transactions contemplated
by this Amendment shall be borne by the parties hereto in accordance with their
respective obligations, unless otherwise provided.

 
j.  
Section headings in this Amendment are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 


 
COMPANY:
 
HEAT PHE INC.
 


 
By: /s/ Oliver Bialowons                                                      
 
Name: Oliver Bialowons
 
Title: President
 
BUYERS:
 


 
By: /s/  Hongjun Zhang                                                      
 
Name: Hongjun Zhang, on behalf of all Buyers
 


 